         Case 1:19-cr-00090-SPW Document 252 Filed 06/17/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION



  UNITED STATES OF AMERICA,
                                                      CR19-90-BLG-SPW-3
                        Plaintiff,

  vs.                                                 ORDER


 SHERYL LYNN LAWRENCE,

                        Defendant.


        President Joe Biden has signed the Juneteenth National Independence Day

Act, establishing June 19 as a federal holiday. Federal employees will have

Friday, June 18, 2021 off for observance. Therefore, upon the Court's Own

Motion,

        IT IS HEREBY ORDERED that sentencing currently scheduled for June

18, 2021 at 9:30 a.m., is VACATED and reset to commence on Wednesday,June

23, 2021 at 2:30 p.m. in the James F. Battin U.S. Courthouse, Billings, Montana.

        The Clerk shall forthwith notify the parties of the making of this Order.


        DATED this         day of June, 202L      i                          .

                                             ^^SAN P. WAITERS
                                               U.S. DISTRICT JUDGE
